Exhibit 10.3.2




AMENDED AND RESTATED GUARANTY
This AMENDED AND RESTATED GUARANTY (as the same may be amended, restated,
supplemented or otherwise modified from time to time, this “Guaranty”), dated
May 22, 2017, is by Walter Investment Management Corp., a Maryland corporation
(“Guarantor”).
WHEREAS, the Guarantor previously furnished that certain Guaranty, dated as of
dated September 29, 2015, but effective as of October 15, 2015 (the “Existing
Guaranty”), to Barclays Bank PLC (“Barclays”) and Sutton Funding LLC (“Sutton”);
WHEREAS, the Guarantor, Barclays and Sutton desire that the Existing Guaranty be
amended and restated in its entirety on the terms and subject to the conditions
set forth herein; and
WHEREAS, Guarantor is furnishing its guaranty of the Guaranteed Obligations (as
hereinafter defined) in order to induce the Purchaser (as hereinafter defined)
to purchase certain Eligible Mortgage Loans under the Amended and Restated
Master Repurchase Agreement (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Master Repurchase Agreement”),
dated May 22, 2017, among Reverse Mortgage Solutions, Inc. (“RMS”), RMS REO BRC,
LLC (“REO Subsidiary” and, together with RMS, the “Sellers”), and Barclays Bank
PLC, as agent (the “Agent”) and purchaser (the “Purchaser”).
Capitalized terms not otherwise defined herein are used herein with the same
meanings given to such terms in the Master Repurchase Agreement.
Therefore, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree to amend and restate the
Existing Guaranty in its entirety as follows:
SECTION 1.    Guarantee.
(a)    Guarantor unconditionally and irrevocably guarantees to the Purchaser and
the Agent the due and punctual payment by, and performance of, the Obligations
(as defined in the Master Repurchase Agreement) by Sellers arising under or in
connection with the Program Documents (the “Guaranteed Obligations”). Guarantor
further agrees that the Guaranteed Obligations may be extended or renewed, in
whole or in part, without notice or further assent from it, and it will remain
bound upon this Guaranty notwithstanding any extension or renewal of any
Guaranteed Obligation. Anything contained herein to the contrary
notwithstanding, the obligations of Guarantor hereunder at any time shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code (Title 11, United States
Code) or any comparable provisions of any similar federal or state law.
(b)    Guarantor, to the extent permitted by applicable law, waives presentation
to, demand for payment from and protest to any Seller, and also waives notice of
protest for nonpayment, notice of acceleration and notice of intent to
accelerate. The obligations of the Guarantor hereunder shall not be affected by
(i) the failure of the Agent or the Purchaser to assert any claim or demand or
to


1

--------------------------------------------------------------------------------





enforce any right or remedy against any Seller under the provisions of the
Program Documents or any other agreement or otherwise; (ii) any extension or
renewal of any provision hereof or thereof; (iii) any rescission, waiver,
compromise, acceleration, amendment or modification of any of the terms or
provisions of the Program Documents or of any other agreement; (iv) the release,
exchange, waiver or foreclosure of any security held by the Agent or the
Purchaser for the Guaranteed Obligations or any of them or (v) the failure of
the Agent or the Purchaser to exercise any right or remedy against any other
guarantor of the Guaranteed Obligations.
(c)    Guarantor further agrees that this Guaranty constitutes a guaranty of
performance and of payment when due and not just of collection, and waives, to
the extent permitted by applicable law, any right to require that any resort be
had by the Agent or the Purchaser to any security held for payment of the
Guaranteed Obligations or to any balance of any deposit, account or credit on
the books of the Agent in favor of Sellers or to any other Person.
(d)    Guarantor hereby assumes responsibility for keeping itself informed of
the financial condition of Sellers and any and all endorsers and/or other
guarantors of all or any part of the Guaranteed Obligations, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations,
or any part thereof, that diligent inquiry would reveal, and Guarantor hereby
agrees that neither the Purchaser nor the Agent shall have any duty to advise
Guarantor of information known to it regarding such condition or any such
circumstances. In the event the Agent or Purchaser, in its sole discretion,
undertakes at any time or from time to time to provide any such information to
Guarantor, the Agent or Purchaser, as applicable, shall be under no obligation
(i) to undertake any investigation not a part of its regular business routine,
(ii) to disclose any information which the Agent or Purchaser, as applicable,
pursuant to accepted or reasonable commercial finance or banking practices,
wishes to maintain confidential or (iii) to make any other or future disclosures
of such information or any other information to Guarantor.
(e)    This guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Guaranteed Obligations, the Program
Documents or any other instrument evidencing any of the Guaranteed Obligations,
or by the existence, validity, enforceability, perfection, or extent of any
collateral therefore or by any other circumstance relating to the Guaranteed
Obligations which might otherwise constitute a defense to this Guaranty. Neither
the Purchaser nor the Agent make any representation or warranty in respect to
any such circumstances or has any duty or responsibility whatsoever to Guarantor
in respect to the management and maintenance of the Guaranteed Obligations or
any collateral which may secure the Guaranteed Obligations.
SECTION 2.    No Impairment of Guaranty. The obligations of Guarantor hereunder
shall be unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:
(a)    any extension, renewal, settlement, indulgence, compromise, claim,
waiver, release, surrender, of or with respect to the Guaranteed Obligations or
any part thereof or any agreement relating thereto, whether (in any such case)
by operation of law or otherwise, or any failure or


2

--------------------------------------------------------------------------------





omission to enforce any right, power or remedy with respect to the Guaranteed
Obligations or any part thereof or any agreement relating thereto;
(b)    any modification, amendment or restatement of or supplement to the
Program Documents or any other instrument or document delivered in connection
therewith, including, without limitation, any such amendment which may increase
the amount of, or the interest rates applicable to, any of the Guaranteed
Obligations guaranteed hereby;
(c)    any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;
(d)    any change in the corporate, partnership or other existence, structure or
ownership of a Seller, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting a Seller, or any of their respective assets or any
resulting release or discharge of any obligation of a Seller;
(e)    the existence of any setoff, claim, counterclaim, recoupment, termination
or other rights which Guarantor may have at any time against a Seller or any
other person, whether in connection herewith or in connection with any unrelated
transactions; provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;
(f)    the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against a Seller for any reason related to the Program Documents, or any
provision of applicable law, decree, order or regulation of any jurisdiction
purporting to prohibit the payment by a Seller of any of the Guaranteed
Obligations or otherwise affecting any term of any of the Guaranteed
Obligations;
(g)    the failure of the Agent or the Purchaser to take any steps to perfect
and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Guaranteed Obligations, if any;
(h)    the election by, or on behalf of the Agent or the Purchaser, in any
proceeding instituted under Chapter 11 of Title 11 of the United States Code (11
U.S.C. 101 et. seq.) (the “Bankruptcy Code”), of the application of Section
1111(b)(2) of the Bankruptcy Code;
(i)    any borrowing or grant of a security interest by a Seller, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;
(j)    the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Agent for repayment of all or any part of the
Guaranteed Obligations; or
(k)    any other act or omission to act or delay of any kind by a Seller,
willful or otherwise, the Agent or any other person or any other circumstance
whatsoever which might, but for the


3

--------------------------------------------------------------------------------





provisions of this Section 2, constitute a legal or equitable discharge of
Guarantor’s obligations hereunder.
SECTION 3.    Continuation and Reinstatement, etc.
(a)    Guarantor further agrees that its guaranty hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of principal of or interest on any Guaranteed Obligation is
rescinded or must otherwise be restored by the Purchaser or the Agent upon the
bankruptcy or other reorganization of a Seller or otherwise. In furtherance of
the provisions of this Guaranty, and not in limitation of any other right which
the Purchaser or the Agent may have at law or in equity against a Seller by
virtue hereof, upon failure of a Seller to pay any Guaranteed Obligation when
and as the same shall become due, whether at maturity, by acceleration, after
notice or otherwise, Guarantor hereby promises to and will, upon receipt of
written demand by the Purchaser or the Agent, forthwith pay or cause to be paid
to the Purchaser or the Agent in cash an amount equal to the unpaid amount of
all such Guaranteed Obligation, and thereupon the Purchaser or the Agent shall
assign such Guaranteed Obligation, together with all security interests, if any,
then held by the Agent or the Purchaser in respect of such Guaranteed
Obligation, to Guarantor.
(b)    Upon payment by Guarantor of any sums to the Purchaser and the Agent
hereunder, all rights of Guarantor against any Seller involved, arising as a
result thereof by way of right of subrogation or otherwise, shall in all
respects be subordinate and junior in right of payment to the prior final and
indefeasible payment in full of all the Guaranteed Obligations (other than
unasserted contingent indemnification obligations) to the Purchaser and the
Agent. If an amount shall be paid to Guarantor for the account of a Seller, such
amount shall be held in trust for the benefit of the Purchaser and the Agent to
be credited and applied to the Guaranteed Obligations, whether matured or
unmatured.
SECTION 4.    Representation and Warranties. Guarantor makes the following
representations and warranties to the Purchaser and the Agent, all of which
shall survive the execution and delivery of this Guaranty:
(a)    Guarantor is a corporation duly organized, validly existing and in good
standing under the laws the State of Maryland and is in good standing as a
foreign corporation in all jurisdictions where the nature of its properties or
business so requires, except where the failure to be in good standing in such
other jurisdiction would not, in the aggregate, have a Material Adverse Effect.
Guarantor has the power and authority to own its properties and carry on its
businesses as now being conducted and to execute, deliver and perform its
obligations under this Guaranty.
(b)    The execution, delivery and performance of this Guaranty (i) have been
duly authorized by all necessary corporate action on the part of Guarantor,
(ii) will not violate any provision of applicable law or any Governmental
Approval applicable to Guarantor, (iii) will not violate any provision of the
Certificate of Incorporation, by-laws or any other operating or organizational
document of Guarantor, (iv) will not violate or result in a default under any
provision of any indenture, material agreement, bond, note or other similar
material instrument to which Guarantor is a party or by which Guarantor or any
of its properties or assets are bound, and (v) will


4

--------------------------------------------------------------------------------





not result in the creation or imposition of any lien, charge or encumbrance of
any nature whatsoever upon any properties or assets of Guarantor.
(c)    This Guaranty when executed will constitute the legal, valid and binding
obligation of Guarantor, enforceable in accordance with its terms, subject
(i) as to the enforcement of remedies, to applicable bankruptcy, insolvency and
similar laws affecting creditors' rights generally and (ii) to general
principles of equity.
(d)    Guarantor will realize a direct economic benefit as a result of the
amounts paid by the Purchaser to the Sellers pursuant to the Master Repurchase
Agreement.
SECTION 5.    Covenants of Guarantor.
(a)    The covenants of Guarantor set forth in Sections 6.03, 6.08 and 6.09 of
the Syndicated Credit Facility Agreement and the definitions in the Syndicated
Credit Facility Agreement relating to such Sections 6.03, 6.08 and 6.09 of the
Syndicated Credit Facility Agreement are hereby incorporated herein by reference
as if such sections and definitions are fully set forth herein.
(b)    For purposes of this Section 5, “Syndicated Credit Facility Agreement”
shall mean that certain Amended and Restated Credit Agreement, dated as of
December 19, 2013, among Walter Investment Management Corp., Credit Suisse AG
and the lenders party thereto, as the same may be amended, supplemented or
otherwise modified from time to time.
 
SECTION 6.    General Waivers; Additional Waivers.
(a)    General Waivers. To the extent permitted by applicable law, Guarantor
irrevocably waives acceptance hereof, presentment, demand or action on
delinquency, protest, the benefit of any statutes of limitations and, to the
fullest extent permitted by law, any notice not provided for herein, as well as
any requirement that at any time any action be taken by any person against a
Seller or any other person.
(b)    Additional Waivers. Notwithstanding anything herein to the contrary, to
the extent permitted by applicable law, Guarantor hereby absolutely,
unconditionally, knowingly, and expressly waives:
(1)    any right it may have to revoke this Guaranty as to future indebtedness
or notice of acceptance hereof;
(2)    (i) notice of acceptance hereof; (ii) notice of any Transactions,
purchases, loans or other financial accommodations made or extended under the
Program Documents or the creation or existence of any Guaranteed Obligations;
(iii) notice of the amount of the Guaranteed Obligations, subject, however, to
Guarantor’s right to make inquiry of the Agent to ascertain the amount of the
Guaranteed Obligations at any reasonable time; (iv) notice of any adverse change
in the financial condition of a Seller or of any other fact that might increase
Guarantor’s risk hereunder; (v) notice of presentment for payment, demand,
protest, and notice thereof as to any instruments among the Program Documents;
(vi) notice of any Event of Default or Servicer Termination Event; and (vii)


5

--------------------------------------------------------------------------------





all other notices (except if such notice is specifically required to be given to
Guarantor hereunder) and demands to which Guarantor might otherwise be entitled;
(3)    its right, if any, to require the Agent to institute suit against, or to
exhaust any rights and remedies which the Agent has or may have against any
third party, or against any collateral provided by any third party. In this
regard, Guarantor agrees that it is bound to the payment of each and all
Guaranteed Obligations, whether now existing or hereafter arising, as fully as
if the Guaranteed Obligations were directly owing to the Agent by Guarantor.
Guarantor further waives any defense arising by reason of any disability or
other defense (other than the defense that the Guaranteed Obligations shall have
been fully and finally performed and indefeasibly paid) of Guarantor in respect
thereof;
(4)    (i) any rights to assert against the Agent or the Purchaser any defense
(legal or equitable), set-off, counterclaim, or claim which Guarantor may now or
at any time hereafter have against any other party liable to the Agent; (ii) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (iii) any defense Guarantor has to performance hereunder, and
any right Guarantor has to be exonerated, arising by reason of the alteration by
the Agent of the Guaranteed Obligations or the acceptance by the Agent or the
Purchaser of anything in partial satisfaction of the Guaranteed Obligations; and
(iv) the benefit of any statute of limitations affecting Guarantor’s liability
hereunder or the enforcement thereof, and any act which shall defer or delay the
operation of any statute of limitations applicable to the Guaranteed Obligations
shall similarly operate to defer or delay the operation of such statute of
limitations applicable to Guarantor’s liability hereunder; and
(5)    any defense arising by reason of or deriving from (i) any claim or
defense based upon an election of remedies by the Purchaser or the Agent, such
as nonjudicial foreclosure; or (ii) any election by the Purchaser or the Agent
under Section 1111(b) of Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect (or any successor statute), to
limit the amount of, or any collateral securing, its claim against Guarantor.
SECTION 7.    Notices. Notices and other communication provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or electronic
photocopy format sent by electronic mail, to the applicable party at its address
set forth below its name on the signature pages of this Guaranty or such other
address as shall be designated by such party in a written notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Guaranty shall be deemed to have been
given on the fifth Business Day after the date when sent by registered or
certified mail, postage prepaid, return receipt requested, if by mail, or upon
receipt by such party, if by any electronic or facsimile communications
equipment, in each case addressed to such party as provided herein or in
accordance with the latest unrevoked written direction from such party.
SECTION 8.    Successors. Each reference herein to the Purchaser or the Agent
shall be deemed to include its successors and permitted assigns (including but
not by way of limitation, any assignee of any of the Guaranteed Obligations), in
whose favor the provisions of this Guaranty shall


6

--------------------------------------------------------------------------------





inure. Each reference herein to the Guarantor shall be deemed to include its
successors and assigns, all of whom shall be bound by the provisions of this
Guaranty.
SECTION 9.    Stay of Acceleration. If acceleration of the time for payment of
any amount payable by a Seller under the Program Documents is stayed upon the
insolvency, bankruptcy or reorganization of such Seller, all such amounts
otherwise subject to acceleration under the terms of the Program Documents shall
nonetheless be payable by the Guarantor hereunder forthwith on demand by the
Agent.
SECTION 10.    Setoff; No Deductions.
(a)    At any time after all or any part of the Guaranteed Obligations have
become due and payable (by acceleration or otherwise), the Agent may, without
notice to Guarantor and regardless of the acceptance of any security or
collateral for the payment hereof, appropriate and apply in accordance with the
terms of the Program Documents toward the payment of all or any part of the
Guaranteed Obligations (i) any indebtedness due or to become due from the Agent
to Guarantor, and (ii) any moneys, credits or other property belonging to
Guarantor, at any time held by or coming into the possession of the Agent or any
of its affiliates.
(b)    Guarantor represents and warrants that it is organized and resident in
the United States of America. Guarantor shall make all payments hereunder
without setoff or counterclaim and free and clear of and without deduction for
any taxes, levies, imposts, duties, charges, fees, deductions, withholdings,
compulsory loans, restrictions or conditions of any nature now or hereafter
imposed or levied by any jurisdiction or any political subdivision thereof or
taxing or other authority therein unless Guarantor is compelled by law to make
such deduction or withholding, in which case Guarantor shall pay such additional
amount as may be required so that each of the Purchaser and Agent receives in
the aggregate a net amount equal to the amount they would have received under
this Guaranty as if no such deduction or withholding had been made.
SECTION 11.    SERVICE OF PROCESS. GUARANTOR (I) HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF THE STATE COURTS OF THE STATE OF NEW YORK AND
TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF OR BASED UPON THIS GUARANTY, OR THE SUBJECT MATTER HEREOF BROUGHT
BY THE AGENT, THE PURCHASER OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS AND
(II) HEREBY WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR
OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT
SUBJECT PERSONALLY TO THE JURISDICTION OF THE ABOVE-NAMED COURTS, THAT ITS
PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT THE SUIT, ACTION
OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT,
ACTION OR PROCEEDING IS IMPROPER, OR THAT THIS GUARANTY OR THE SUBJECT MATTER
HEREOF OR THEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT, AND (III) HEREBY
AGREES NOT TO ASSERT ANY OFFSETS OR COUNTERCLAIMS (OTHER THAN COMPULSORY
COUNTERCLAIMS) IN ANY SUCH ACTION, SUIT OR PROCEEDING. GUARANTOR


7

--------------------------------------------------------------------------------





HEREBY CONSENTS TO SERVICE OF PROCESS BY CERTIFIED MAIL AT ITS ADDRESS SET FORTH
ON THE SIGNATURE PAGES OF THIS GUARANTY, AND AGREES THAT THE SUBMISSION TO
JURISDICTION AND THE CONSENT TO SERVICE OF PROCESS BY MAIL IS MADE FOR THE
EXPRESS BENEFIT OF THE AGENT AND THE PURCHASER. FINAL JUDGMENT AGAINST GUARANTOR
IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE, AND MAY BE ENFORCED
IN OTHER JURISDICTIONS (X) BY SUIT, ACTION OR PROCEEDING ON THE JUDGMENT, A
CERTIFIED OR TRUE COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE FACT AND OF
THE AMOUNT OF ANY INDEBTEDNESS OR LIABILITY OF GUARANTOR THEREIN DESCRIBED OR
(Y) IN ANY OTHER MANNER PROVIDED BY OR PURSUANT TO THE LAWS OF SUCH OTHER
JURISDICTION; PROVIDED, HOWEVER, THAT THE AGENT OR THE PURCHASER MAY AT ITS
OPTION BRING SUIT OR INSTITUTE OTHER JUDICIAL PROCEEDINGS AGAINST GUARANTOR OR
ANY OF ITS ASSETS IN ANY STATE OR FEDERAL COURT OF THE UNITED STATES OR OF ANY
COUNTRY OR PLACE WHERE GUARANTOR OR SUCH ASSETS MAY BE FOUND.
SECTION 12.    GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT
TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION 5-1401 AND
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT TO THE EXTENT PREEMPTED BY
FEDERAL LAW.
SECTION 13.    No Waiver, etc. Neither a failure nor a delay on the part of the
Agent or the Purchaser in exercising any right, power or privilege under this
Guaranty shall operate as a waiver thereof, nor shall a single or partial
exercise thereof preclude any other or further exercise of any right, power or
privilege. The rights, remedies and benefits of the Agent or the Purchaser
herein expressly specified are cumulative and not exclusive of any other rights,
remedies or benefits which the Agent or the Purchaser may have under this
Guaranty, at law, in equity, by statute, or otherwise.
SECTION 14.    Modification, etc. No modification, amendment or waiver of any
provision of this Guaranty, nor the consent to any departure by Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Purchaser and the Agent, and then such waiver or consent shall
be effective only in the specific instance and for the purpose for which given.
No notice to or demand on Guarantor in any case shall entitle Guarantor to any
other or further notice or demand in the same, similar or other circumstances.
SECTION 15.    Severability. If any one or more of the provisions contained in
this Guaranty should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall in no way be affected or impaired thereby.




8

--------------------------------------------------------------------------------





SECTION 16.    Headings. Section headings used herein are for convenience of
reference only and are not to affect the construction of, or be taken into
consideration in interpreting, this Guaranty.
SECTION 17.    Expenses. Guarantor shall pay on demand all reasonable and
documented out-of-pocket expenses (including attorneys’ fees) in any way
relating to the enforcement or protection of the Purchaser’s or the Agent’s
rights under this Guaranty or in respect of the Guaranteed Obligations,
including any incurred during any “workout” or restructuring in respect of the
Guaranteed Obligations and any incurred in the preservation, protection or
enforcement of any rights of the Agent or the Purchaser in any insolvency
proceeding. The obligations of Guarantor under this paragraph shall survive the
payment in full of the Guaranteed Obligations and termination of this Guaranty.
SECTION 18.    Indemnification and Survival. Without limitation on any other
obligations of Guarantor or remedies of the Agent or the Purchaser (each such
Person being called an “Indemnitee”) under this Guaranty, Guarantor shall, to
the fullest extent permitted by law, indemnify, defend and save and hold
harmless the Agent and the Purchaser from and against, and shall pay on demand,
any and all damages, losses, liabilities and expenses (including attorneys’
fees) that may be suffered or incurred by the Agent or the Purchaser in
connection with or as a result of any failure of any Guaranteed Obligations to
be the legal, valid and binding obligations of the Sellers enforceable against
the Sellers in accordance with their terms; provided that such indemnity shall
not be available, as to any Indemnitee, to the extent that such damages, losses,
liabilities and expenses resulted from the gross negligence or willful
misconduct of such Indemnitee. The obligations of Guarantor under this paragraph
shall survive the payment in full of the Guaranteed Obligations and termination
of this Guaranty.
SECTION 19.    WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW WHICH CANNOT BE WAIVED, EACH OF THE PURCHASER, THE AGENT AND GUARANTOR
HEREBY WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF,
DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF
ANY ISSUE, CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION ARISING OUT OF OR BASED
UPON THIS GUARANTY OR THE SUBJECT MATTER HEREOF, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING OR WHETHER IN CONTRACT OR TORT OR OTHERWISE.
GUARANTOR ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE AGENT THAT THE
PROVISIONS OF THIS SECTION 19 CONSTITUTE A MATERIAL INDUCEMENT UPON WHICH THE
AGENT HAS RELIED, IS RELYING AND WILL RELY IN ENTERING INTO THIS GUARANTY.
GUARANTOR MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 19 WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF AGENT TO THE WAIVER OF ITS RIGHTS TO
TRIAL BY JURY. THE AGENT OR THE PURCHASER MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 19 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
GUARANTOR TO THE WAIVER OF ITS RIGHTS TO TRIAL BY JURY.
SECTION 20.    Obligations Independent. The obligations of Guarantor hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Guaranteed Obligations.


9

--------------------------------------------------------------------------------





A separate action may be brought against Guarantor to enforce this Guaranty
whether or not a Seller or any other person or entity is joined as a party.
[Signature Pages Follow]

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed by its
duly authorized officer as of the date first written above.
WALTER INVESTMENT MANAGEMENT CORP., as Guarantor
By:     /s/ Cheryl Collins    
Name:     Cheryl Collins    
Title:      SVP & Treasurer    




Address for Notices:
3000 Bayport Drive, Suite 1100
Tampa, Florida 33607




[Signatures Continue]



Acknowledged and Agreed By:


BARCLAYS BANK PLC, as Agent and as Purchaser
By:     /s/ George Van Schaick    
Name:     George Van Schaick    
Title:      Managing Director    




Address for Notices:
745 Seventh Avenue, 4th Floor
New York, New York 10019
Attention: Joseph O’Doherty









SUTTON FUNDING LLC






By:     /s/ Ellen Kiernan    
Name:     Ellen Kiernan    
Title:      Vice President    










10